 1
 2                                                                 JS-6
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                                 WESTERN DIVISION
11
12   VICTOR ARZATE,                        ) Case No. CV 18-06082-DOC (JDE)
                                           )
13                    Plaintiff,           )
                                           ) JUDGMENT
14                     v.                  )
                                           )
     LOS ANGLES COUNTY SHERRIF             )
15                                         )
     DEPT., et al.,                        )
16                                         )
                      Defendants.          )
17                                         )
18
19         Pursuant to the Order Accepting Findings and Recommendations of the
20   United States Magistrate Judge,
21         IT IS HEREBY ADJUDGED that this action is dismissed with
22   prejudice.
23
24   Dated: October 2, 2018
25                                           ______________________________
26                                           DAVID O. CARTER
                                             United States District Judge
27
28
